DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al (US Publication No. 2020/0135580).
	Regarding claim 1, Hsieh discloses a method, comprising: forming a plurality of semiconductor fins Fig 2, 230/231/ 240-242 over a substrate Fig 2, the plurality of semiconductor fins comprising a first fin, a second fin, a third fin, and a fourth fin Fig 2, 230/231/240-242; forming a first dielectric layer Fig 2, 300 over the plurality of semiconductor fins, the first dielectric layer filling an entirety of a first trench between the first fin and the second fin Fig 2; forming a second dielectric layer Fig 2, 400/410 over the first dielectric layer, the second dielectric layer Fig 6, 400/410 filling an entirety of a second trench between the second fin and the third fin, the forming the second dielectric layer comprising: forming an oxynitride layer¶0041; and forming an oxide layer¶0042; and forming a third dielectric layer over the second dielectric layer Fig 9, 500/510, the third dielectric layer filling an entirety of a third trench between the third fin and the fourth fin Fig 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-6, 21-22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al (US Publication No. 2020/0135580) in view of Wang et al (US Publication No. 2019/0067027).
Regarding claim 2, Hsieh discloses all the limitations except for the specific deposition process of the dielectric layer. Whereas Wang discloses wherein depositing the second dielectric layer further comprises performing a plasma or gas treatment to convert an upper region of the first dielectric layer to the oxynitride layer ¶0085-0086. Hsieh and Wang are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hsieh because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the deposition process of Hsieh and incorporate the teachings of Wang to improve manufacturing process and cost as a matter of design choice known in the art.

Regarding claim 3, Hsieh discloses all the limitations but silent on the porosity range of the oxynitride layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the oxynitride porosity range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
	Regarding claims 5-6, Wang discloses all the limitations ¶0085-0086 except for the temperature and pressure range during annealing. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the annealing parameters since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
	Regarding claim 21, Hsieh discloses a method comprising: forming semiconductor fins over a substrate Fig 2, 230/231/ 240-242, the semiconductor fins comprising a first fin, a second fin, and a third fin Fig 2, 230/231/ 240-242; depositing a first plurality of dielectric layers Fig 2, 275/300 over the semiconductor fins, the first plurality of dielectric layers filling an entirety of a first trench between the first fin and the second fin Fig 2; forming a second plurality of dielectric layers over the semiconductor fins, the second plurality of dielectric layers filling a remainder of a second trench between the second fin and the third fin Fig 3, wherein forming the second plurality of dielectric layers comprises: depositing an oxynitride layer over the first plurality of dielectric layers ¶0041-0042; and depositing an oxide layer over the oxynitride layer ¶0041-0042; and recessing the first plurality of dielectric layers and the second plurality of dielectric layers to form a first isolation region in the first trench and a second isolation region in the second trench Fig 10. Whereas Wang discloses performing annealing process for the first dielectric layer and second dielectric layer ¶0085-0086. Hsieh and Wang are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hsieh because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the deposition process of Hsieh and incorporate the teachings of Wang to improve manufacturing process and cost as a matter of design choice known in the art.
Regarding claim 22, Hsieh discloses wherein the first isolation region comprises the first plurality of dielectric layers, and wherein the second isolation region comprises the first plurality of dielectric layers and the second plurality of dielectric layers Fig 10.

Regarding claim 24, Hsieh discloses wherein forming the second plurality of dielectric layers comprises decreasing a distance between the first fin and the second fin Fig 10.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al (US Publication No. 2020/0135580) in view of Wang et al (US Publication No. 2019/0067027) and in further view of Sung et al (US Publication No. 2017/0062613).
	Regarding claim 4, Hsieh discloses all the limitations except for the thickness. Whereas Sung discloses wherein forming the oxynitride layer comprises modifying a stress in the plurality of the semiconductor fins, and wherein the oxynitride layer comprises a thickness of between about 10 A and about 70 A ¶0061. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al (US Publication No. 2020/0135580).
	Regarding claim 9, Hsieh discloses a method, comprising: forming a plurality of semiconductor fins over a substrate Fig 2, 230/231/ 240-242, the plurality of semiconductor fins comprising a first fin, a second fin, and a third fin Fig 2, 230/231/ 240-242, a first sidewall of the first fin facing a second sidewall of the second fin Fig 2, the first sidewall laterally displaced from the second sidewall by a first distance Fig 2, a third sidewall of the second fin facing a fourth sidewall of the third fin, the second sidewall laterally displaced from the fourth sidewall by a second distance Fig 2; forming a first dielectric layer Fig 2, 300 over the plurality of semiconductor fins; forming a second dielectric layer Fig 2, 400/410 over the first dielectric layer Fig 2, 300; and forming a third dielectric layer Fig 9, 500 over the second dielectric layer, wherein after forming the third dielectric layer, the first sidewall is laterally displaced from the second sidewall by a third distance and the third sidewall is laterally displaced from the fourth sidewall by a fourth distance Fig 9, wherein the third distance is less than the first distance, and wherein the second distance is less than the fourth distance Fig 9. Hsieh discloses all the limitations except for the distance range. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the distance range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
Regarding claim 10, Hsieh discloses wherein after forming the second dielectric layer: the first sidewall is laterally displaced from the second sidewall by the first distance; and the third sidewall is laterally displaced from the fourth sidewall by the second distance Fig 9.
Regarding claim 11, Hsieh discloses wherein after forming the second dielectric layer and before forming the third dielectric layer: the first sidewall is laterally displaced from the second sidewall by the third distance; and the third sidewall is laterally displaced from the fourth sidewall by the fourth distance Fig 3-9.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al (US Publication No. 2020/0135580) in view of Wang et al (US Publication No. 2019/0067027) and in further view of Honda et al (US Publication No. 2010/0323531).
	Regarding claim 23, Hsieh discloses all the limitations but silent on the annealing of the oxynitride layer. Whereas Honda discloses wherein performing the second anneal process comprises increasing an oxygen concentration of the oxynitride layer ¶0049-0050. Hsieh and Honda are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hsieh because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the deposition process of Hsieh and incorporate the teachings of Honda to improve device performance.

Allowable Subject Matter
Claims 7-8, 12-15, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811